DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (hereinafter “Amano”) (U.S. Pub. No. 2016/0172638A) in view of Daroux et al. (hereinafter “Daroux”) (U.S. Pat. No. 6,207,271).
Regarding claims 1, 2, 8 and 14, Amano teaches a battery packaging material including a laminate in which at least a base material 1 (outer coating layer), a metal 
	Amano is silent as to the metal layer comprising a plurality of metal layers, and a heat dissipation layer interposed between the metal layers.
	Daroux teaches a multi-layered material 20 for forming an outer package 14 of a battery 10 (see col. 3, lines 22-28).  The material 20 includes at least two layers of metallic foil (plurality of metal layers) and a separation layer (heat dissipation layer) between the two layers of metallic foil (see col. 3, lines 29-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the metallic foils and separation layer of Daroux in place of the metal layer of Amano because Daroux teaches that the metal foil layers are provided to prevent migration of air into the battery or cell, and/or solvents from the cell, while the intermediate separation layer is provided to separate and decouple the metallic foil layers. Specifically, the separation between the metallic foil layers is provided to prevent alignment or registry of defects in the respective foil layers, such as pinholes or cracks, from destroying the hermeticity of the multi-layer material.
	Regarding claims 3-7, Daroux teaches that the intermediate separation layer may be formed of a combination of a fabric (net or porous structure having openings formed therein), another metallic foil, and an adhesive (first metal layer and second metal layer 
	Regarding claim 9, Amano teaches that the adhesive layer 5 may comprise acid-modified polypropylene (see paragraph 75).  The sealant layer 4 may comprise homopolypropylene (see paragraph 82).
	Regarding claim 10, Amano teaches that the base material 1 (second outer coating layer) may be laminated with at least one of a resin film and a coating (first outer coating layer) which is made of a different material for improving pinhole resistance and insulation quality of the battery package (see paragraph 51).
	Regarding claim 11, Amano teaches an exemplary multilayer structure of the base material 1 wherein a polyester film and a biaxially stretched nylon are laminated (see paragraph 51).  Polyethylene terephthalate is well known in the art as one of the most common polyester films, and one of ordinary skill in the art would immediately envisage polyethylene terephthalate as embodying the polyester film disclosed by Amano.
	Regarding claim 12, it has been held by the courts that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	Regarding claim 13, Amano teaches that the adhesive agent layer 2 may be made multilayered with different adhesive components.  As a preferred adhesive component to be disposed on the metal layer 3 side include acid-modified polyolefins (see paragraph 64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727